Exhibit 10.7

 

111 Executive Center Drive, Columbia, SC
Lot 2, Enoree Building

 

PURCHASE AND SALE AGREEMENT

 

by and between

 

HUB PROPERTIES TRUST,

 

as Seller,

 

and

 

GOVERNMENT PROPERTIES INCOME TRUST,

 

as Purchaser

 

--------------------------------------------------------------------------------

 

June 14, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

 

DEFINITIONS

1

1.1

 

Agreement

1

1.2

 

Business Day

1

1.3

 

Closing

1

1.4

 

Closing Date

1

1.5

 

Existing Survey

1

1.6

 

Existing Title Policy

2

1.7

 

Improvements

2

1.8

 

Land

2

1.9

 

Leases

2

1.10

 

Other Property

2

1.11

 

Permitted Exceptions

2

1.12

 

Property

2

1.13

 

Purchase Price

2

1.14

 

Purchaser

3

1.15

 

Rent Roll

3

1.16

 

Seller

3

1.17

 

Title Company

3

1.18

 

Update

3

 

 

 

 

SECTION 2.

 

PURCHASE AND SALE; CLOSING

3

2.1

 

Purchase and Sale

3

2.2

 

Closing

3

2.3

 

Purchase Price

4

 

 

 

 

SECTION 3.

 

TITLE, DILIGENCE MATERIALS, ETC.

4

3.1

 

Title

4

3.2

 

No Other Diligence

5

 

 

 

 

SECTION 4.

 

CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE

6

4.1

 

Closing Documents

6

4.2

 

Title Policy

7

4.3

 

Environmental Reliance Letters

7

4.4

 

Condition of Property

7

4.5

 

Other Conditions

7

 

 

 

 

SECTION 5.

 

CONDITIONS TO SELLER’ OBLIGATION TO CLOSE

8

5.1

 

Purchase Price

8

5.2

 

Closing Documents

8

5.3

 

Other Conditions

8

 

 

 

 

SECTION 6.

 

REPRESENTATIONS AND WARRANTIES OF SELLER

8

6.1

 

Status and Authority of the Seller, Etc.

8

6.2

 

Action of the Seller, Etc.

8

6.3

 

No Violations of Agreements

8

6.4

 

Litigation

9

 

i

--------------------------------------------------------------------------------


 

6.5

 

Existing Leases, Etc.

9

6.6

 

Agreements, Etc.

10

6.7

 

Not a Foreign Person

10

 

 

 

 

SECTION 7.

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

11

7.1

 

Status and Authority of the Purchaser

12

7.2

 

Action of the Purchaser

12

7.3

 

No Violations of Agreements

12

7.4

 

Litigation

12

 

 

 

 

SECTION 8.

 

COVENANTS OF THE SELLER

13

8.1

 

Approval of Agreements

13

8.2

 

Operation of Property

13

8.3

 

Compliance with Laws, Etc.

13

8.4

 

Compliance with Agreements

13

8.5

 

Notice of Material Changes or Untrue Representations

13

8.6

 

Insurance

13

8.7

 

Cooperation

13

8.8

 

Approval of 2011 Capital Expenditure Budget

13

 

 

 

 

SECTION 9.

 

APPORTIONMENTS

14

9.1

 

Real Property Apportionments

14

9.2

 

Closing Costs

16

 

 

 

 

SECTION 10.

 

DAMAGE TO OR CONDEMNATION OF PROPERTY

17

10.1

 

Casualty

17

10.2

 

Condemnation

17

10.3

 

Survival

18

 

 

 

 

SECTION 11.

 

DEFAULT

18

11.1

 

Default by the Seller

18

11.2

 

Default by the Purchaser

18

 

 

 

 

SECTION 12.

 

MISCELLANEOUS

18

12.1

 

Allocation of Liability

18

12.2

 

Brokers

19

12.3

 

Publicity

19

12.4

 

Notices

19

12.5

 

Waivers, Etc.

21

12.6

 

Assignment; Successors and Assigns

21

12.7

 

Severability

21

12.8

 

Counterparts, Etc.

22

12.9

 

Performance on Business Days

22

12.10

 

Attorneys’ Fees

22

12.11

 

Section and Other Headings

22

12.12

 

Time of Essence

22

12.13

 

Governing Law

23

12.14

 

Arbitration

23

12.15

 

Like Kind Exchange

24

12.16

 

Recording

24

 

ii

--------------------------------------------------------------------------------


 

12.17

 

Non-liability of Trustees of Seller

24

12.18

 

Non-liability of Trustees of Purchaser

24

12.19

 

Waiver

25

12.20

 

Further Assurances

25

12.21

 

Financials

25

 

iii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made as of June 14, 2010, by and between HUB
PROPERTIES TRUST, a Maryland real estate investment trust (the Seller), and
GOVERNMENT PROPERTIES INCOME TRUST, a Maryland real estate investment trust (the
Purchaser).

 

WITNESSETH:

 

WHEREAS, the Seller is the owner of the Property (this and other capitalized
terms used and not otherwise defined herein shall have the meanings given such
terms in Section 1); and

 

WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Property, subject to and upon the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Seller and the Purchaser hereby agree as
follows:

 

SECTION 1.                            DEFINITIONS.

 

Capitalized terms used in this Agreement shall have the meanings set forth below
or in the section of this Agreement referred to below:

 

1.1                                                         “Agreement”  shall
mean this Purchase and Sale Agreement, together with any exhibits and schedules
attached hereto, as it and they may be amended from time to time as herein
provided.

 

1.2                                                         “Business Day” 
shall mean any day other than a Saturday, Sunday or any other day on which
banking institutions in The Commonwealth of Massachusetts are authorized by law
or executive action to close.

 

1.3                                                         “Closing”  shall
have the meaning given such term in Section 2.2.

 

1.4                                                         “Closing Date  shall
have the meaning given such term in Section 2.2.

 

1.5                                                         “Existing Survey”
shall mean the existing ALTA survey of the Property.

 

--------------------------------------------------------------------------------


 

1.6                                                         “Existing Title
Policy”  shall mean the existing title insurance policy for the Property.

 

1.7                                                         “Improvements  shall
mean, the Seller’s entire right, title and interest in and to the existing
office buildings, fixtures and other structures and improvements situated on, or
affixed to, the Land.

 

1.8                                                         “Land”  shall mean,
the Seller’s entire right, title and interest in and to (a) the parcel(s) of
land described in Schedule A hereto, together with (b) all easements, rights of
way, privileges, licenses and appurtenances which the Seller may own with
respect thereto.

 

1.9                                                         “Leases”  shall mean
the leases identified in the Rent Roll and any other leases hereafter entered
into in accordance with the terms of this Agreement.

 

1.10                                                   “Other Property”  shall
mean the Seller’s entire right, title and interest in and to (a) all fixtures,
machinery, systems, equipment and items of personal property owned by the Seller
and attached or appurtenant to, located on and used in connection with the
ownership, use, operation or maintenance of the Land or Improvements, if any,
and (b) all intangible property owned by the Seller arising from or used in
connection with the ownership, use, operation or maintenance of the Land or
Improvements, if any.

 

1.11                                                   “Permitted Exceptions” 
shall mean, collectively, (a) liens for taxes, assessments and governmental
charges not yet due and payable or due and payable but not yet delinquent;
(b) the Leases; (c) the exceptions to title set forth in the Existing Title
Policy; (d) all matters shown on the Existing Survey, and (e) such other
nonmonetary encumbrances with respect to the Property as may be shown on the
Update which are not objected to by the Purchaser (or which are objected to, and
subsequently waived, by the Purchaser) in accordance with Section 3.1.

 

1.12                                                   “Property”  shall mean,
collectively, all of the Land, the Improvements and the Other Property.

 

1.13                                                   “Purchase Price”  shall
mean Three Million One Hundred Eighty-Nine Thousand Eight Hundred Seventy-Nine
Dollars ($3,189,879).

 

2

--------------------------------------------------------------------------------


 

1.14                                                   “Purchaser” shall have
the meaning given such term in the preambles to this Agreement, together with
any permitted successors and assigns.

 

1.15                                                   “Rent Roll”  shall mean
Schedule B to this Agreement.

 

1.16                                                   “Seller”  shall have the
meaning given such term in the preambles to this Agreement, together with any
permitted successors and assigns.

 

1.17                                                   “Title Company”  shall
mean Stewart Title Guaranty Company.

 

1.18                                                   “Update”  shall have the
meaning given such term in Section 3.1.

 

SECTION 2.                            PURCHASE AND SALE; CLOSING.

 

2.1                                                         Purchase and Sale. 
In consideration of the payment of the Purchase Price by the Purchaser to the
Seller and for other good and valuable consideration, the Seller hereby agrees
to sell to the Purchaser, and the Purchaser hereby agrees to purchase from the
Seller, the Property for the Purchase Price, subject to and in accordance with
the terms and conditions of this Agreement.

 

2.2                                                         Closing.  The
purchase and sale of the Property shall be consummated at a closing (the
“Closing”) to be held at the offices of Sullivan & Worcester LLP, One Post
Office Square, Boston, Massachusetts, or at such other location as the Seller
and the Purchaser may agree, at 10:00 a.m., local time, on September 17, 2010,
as the same may be accelerated or extended pursuant to this Section 2.2 (the
“Closing Date”).

 

Notwithstanding the foregoing, either party may accelerate the Closing Date, by
giving not less than ten (10) Business Days prior written notice (an
“Acceleration Notice”) to the other, in which event the Closing Date shall be
the date set forth in such Acceleration Notice, unless the party receiving the
Acceleration Notice gives written notice (a “Rejection Notice”) to the other
within five (5) Business Days after its receipt of the Acceleration Notice,
which Rejection Notice either objects to the accelerated date set forth in the
Acceleration Notice or proposes an alternative accelerated date acceptable to
the other party.  In the event that any party shall give a Rejection Notice, the
Closing Date shall either be not accelerated and shall occur as set forth in the
first paragraph of this Section 

 

3

--------------------------------------------------------------------------------


 

2.2 or accelerated to such proposed alternative accelerated Closing Date;
provided, however, that the Seller shall have the right to give a Rejection
Notice only if the acceleration of the Closing Date will adversely effect the
Seller’s ability to conclude a like kind exchange pursuant to Section 12.15, and
the Purchaser shall have the right to give a Rejection Notice only if the
acceleration of the Closing Date will adversely effect any financing of the
acquisition.

 

In addition, the Purchaser may extend the Closing Date for up to one hundred
eighty (180) days (but no later than March 31, 2011), by giving not less than
ten (10) Business Days prior written notice (an “Extension Notice”) to the
Seller, in which event the Closing Date shall be the date set forth in such
Extension Notice unless the Seller gives written notice (an “Extension Rejection
Notice”) to the Purchaser within five (5) Business Days after its receipt of the
Extension Notice which Extension Rejection Notice either objects to the extended
date set forth in the Extension Notice or proposes an alternative extended date
acceptable to the Purchaser, in which event, the Closing Date shall either be
not extended and shall occur as set forth in the first paragraph of this
Section 2.2 or extended to such proposed alternative extended Closing Date;
provided, however, that the Seller shall have the right to give an Extension
Rejection Notice only if the extension of the Closing Date will adversely effect
the Seller’s ability to conclude a like kind exchange pursuant to Section 12.15,
and the Purchaser shall have the right to give an Extension Notice only if the
extension of the Closing Date will adversely affect any financing of the
acquisition.

 

2.3                                                         Purchase Price.

 

(a)                                  At Closing, the Purchaser shall pay the
Purchase Price, subject to adjustment as provided in Article 9, to the Seller.

 

(b)                                 The Purchase Price, as adjusted as provided
herein, shall be payable by wire transfer of immediately available funds on the
Closing Date to an account or accounts to be designated by the Seller.

 

SECTION 3.                            TITLE, DILIGENCE MATERIALS, ETC.

 

3.1                                                         Title.  Prior to the
execution of this Agreement, the Seller has delivered the Existing Title Policy
and the Existing Survey to the Purchaser.

 

4

--------------------------------------------------------------------------------


 

Within five (5) days after the execution hereof, the Purchaser shall order an
update to the Existing Title Policy (an “Update”) from the Title Company.  The
Purchaser shall deliver to the Seller a copy of the Update promptly upon receipt
thereof.  Promptly after receipt of the Update, but, in any event, prior to the
Closing Date, the Purchaser shall give the Seller written notice of any title
exceptions (other than Permitted Exceptions) set forth on the Update as to which
the Purchaser objects.  The Seller shall have the right, but not the obligation,
to attempt to remove, satisfy or otherwise cure any exceptions to title to which
the Purchaser so objects.  If, for any reason, in its sole discretion, the
Seller is unable or unwilling to take such actions as may be required to cause
such exceptions to be removed from the Update, the Seller shall give the
Purchaser notice thereof; it being understood and agreed that the failure of the
Seller to give prompt notice of objection shall be deemed an election by the
Seller not to remedy such matters.  If the Seller shall be unable or unwilling
to remove any title defects to which the Purchaser has so objected, the
Purchaser may elect (i) to terminate this Agreement or (ii) to consummate the
transactions contemplated hereby, notwithstanding such title defect, without any
abatement or reduction in the Purchase Price on account thereof (whereupon such
objected to exceptions or matters shall be deemed to be Permitted Exceptions). 
The Purchaser shall make any such election by written notice to the  Seller
given on or prior to the fifth (5th) Business Day after the Seller’s notice of
its unwillingness or inability to cure (or deemed election not to cure) such
defect and time shall be of the essence with respect to the giving of such
notice.  Failure of the Purchaser to give such notice shall be deemed an
election by the Purchaser to proceed in accordance with clause (ii) above.

 

3.2                                                         No Other Diligence. 
The Purchaser acknowledges that, except as provided in Section 3.1, (i) the
Purchaser has had the opportunity to fully investigate and inspect the physical
and environmental condition of the Property, and to review and analyze all title
examinations, surveys, environmental assessment reports, building evaluations,
financial data and other investigations and materials pertaining to the Property
which the Purchaser deems necessary to determine the feasibility of the Property
and its decision to acquire the Property, (ii) the Purchaser shall not be
conducting any further title examinations, surveys, environmental assessments,
building evaluations, financial analyses or other investigations with respect to
the Property, and (iii) the Purchaser shall not have any right to terminate this
Agreement as a result of any title

 

5

--------------------------------------------------------------------------------


 

examinations, surveys, environmental assessments, building valuations, financial
analyses or other investigations with respect to the Property.

 

SECTION 4.                                                                           
CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE.

 

The obligation of the Purchaser to acquire the Property shall be subject to the
satisfaction of the following conditions precedent on and as of the Closing
Date:

 

4.1                                                         Closing Documents. 
The Seller shall have delivered, or cause to have been delivered, to the
Purchaser the following:

 

(a)                                  A good and sufficient deed in the form
attached as Schedule C hereto, with respect to the Property, in proper statutory
form for recording, duly executed and acknowledged by the Seller, conveying
title to the Property, free from all liens and encumbrances other than the
Permitted Exceptions;

 

(b)                                 An assignment by the Seller and an
assumption by the Purchaser, in form and substance reasonably satisfactory to
the Seller and the Purchaser, duly executed and acknowledged by the Seller and
the Purchaser, of all of the Seller’s right, title and interest in, to and under
the Leases and including, without limitation, (i) the Seller’s agreement to
request the tenants thereunder to provide novation or other agreements as may be
required under the Leases in connection with the assignment thereof to the
Purchaser, and (ii) the Seller’s agreement to, within one (1) Business Day of
receipt thereof, transfer to the Purchaser all rent and other payments made by
the tenants under the Leases with respect to the period from and after the
Closing Date, and to hold all such rent and other payments in trust for the
benefit of the Purchaser pending transfer;

 

(c)                                  An assignment by the Seller and an
assumption by the Purchaser, in form and substance reasonably satisfactory to
the Seller and the Purchaser, duly executed and acknowledged by the Seller and
the Purchaser, of all of the Seller’s right, title and interest, if any, in, to
and under all transferable licenses, contracts, permits and agreements affecting
the Property;

 

(d)                                 A bill of sale by the Seller, without
warranty of any kind, in form and substance reasonably satisfactory to the
Seller and the Purchaser, with respect to any personal property owned by the
Seller, situated at the Property and used exclusively by the Seller in
connection with the Property (it

 

6

--------------------------------------------------------------------------------


 

being understood and agreed that no portion of the Purchase Price is allocated
to personal property);

 

(e)                                  To the extent the same are in the Seller’s
possession, original, fully executed copies of all material documents and
agreements, plans and specifications and contracts, licenses and permits
pertaining to the Property;

 

(f)                                    To the extent the same are in the
Seller’s possession, duly executed original copies of the Leases;

 

(g)                                 A closing statement showing the Purchase
Price, apportionments and fees, and costs and expenses paid in connection with
the Closing; and

 

(h)                                 Such other conveyance documents,
certificates, deeds and other instruments as the Purchaser, the Seller or the
Title Company may reasonably require and as are customary in like transactions
in sales of property in similar transactions.

 

4.2                                                         Title Policy.  The
Title Company shall be prepared to issue, upon payment of the title premium at
its regular rates, a title policy in the amount of the Purchase Price, insuring
title to the Property is vested in the Purchaser or its designee or assignee,
subject only to the Permitted Exceptions, with such endorsements as shall be
reasonably required by the Purchaser.

 

4.3                                                         Environmental
Reliance Letters.  The Purchaser shall have received a reliance letter,
authorizing the Purchaser and its designees and assignees to rely on the most
recent environmental assessment report prepared for the Property, in form and
substance reasonably acceptable to the Purchaser.

 

4.4                                                         Condition of
Property.  The Property shall be in substantially the same physical condition as
on the date of this Agreement, ordinary wear and tear and, subject to
Section 10.1, casualty excepted.

 

4.5                                                         Other Conditions. 
All representations and warranties of the Seller herein shall be true, correct
and complete in all material respects on and as of the Closing Date and the
Seller shall have performed in all material respects all covenants and
obligations required to be performed by the Seller on or before the Closing
Date.

 

7

--------------------------------------------------------------------------------


 

SECTION 5.                            CONDITIONS TO SELLER’ OBLIGATION TO CLOSE.

 

The obligation of the Seller to convey the Property to the Purchaser is subject
to the satisfaction of the following conditions precedent on and as of the
Closing Date:

 

5.1                                                         Purchase Price.  The
Purchaser shall deliver to the Seller the Purchase Price payable hereunder,
subject to the adjustments set forth in Section 2.3, together with any closing
costs to be paid by the Purchaser under Section 9.2.

 

5.2                                                         Closing Documents. 
The Purchaser shall have delivered to the Seller duly executed and acknowledged
counterparts of the documents described in Section 4.1, where applicable.

 

5.3                                                         Other Conditions. 
All representations and warranties of the Purchaser herein shall be true,
correct and complete in all material respects on and as of the Closing Date and
the Purchaser shall have performed in all material respects all covenants and
obligations required to be performed by the Purchaser on or before the Closing
Date.

 

SECTION 6.                            REPRESENTATIONS AND WARRANTIES OF SELLER.

 

To induce the Purchaser to enter into this Agreement, the Seller represents and
warrants to the Purchaser as follows:

 

6.1                                                         Status and Authority
of the Seller, Etc.  The Seller is duly organized, validly existing and in good
standing under the laws of its state of organization or formation, and has all
requisite power and authority under its charter documents to enter into and
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby.

 

6.2                                                         Action of the
Seller, Etc.  The Seller has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and upon the execution
and delivery of any document to be delivered by the Seller on or prior to the
Closing Date, this Agreement and such document shall constitute the valid and
binding obligation and agreement of the Seller, enforceable against the Seller
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

 

6.3                                                         No Violations of
Agreements.  Neither the execution, delivery or performance of this Agreement by
the Seller, nor compliance with the terms and provisions hereof, will result in

 

8

--------------------------------------------------------------------------------


 

any breach of the terms, conditions or provisions of, or conflict with or
constitute a default under, or result in the creation of any lien, charge or
encumbrance upon the Property pursuant to the terms of any indenture, mortgage,
deed of trust, note, evidence of indebtedness or any other agreement or
instrument by which the Seller is bound.

 

6.4                                                         Litigation.  To the
Seller’s actual knowledge, it has not received written notice that any
investigation, action or proceeding is pending or threatened, which
(i) questions the validity of this Agreement or any action taken or to be taken
pursuant hereto, or (ii) involves condemnation or eminent domain proceedings
against the Property or any portion thereof.

 

6.5                                                         Existing
Leases, Etc.  Subject to Section 8.1, other than the Leases listed in the Rent
Roll, the Seller has not entered into a contract or agreement with respect to
the occupancy of the Property that will be binding on the Purchaser after the
Closing.  To the Seller’s actual knowledge: (a) the copies of the Leases
heretofore delivered by the Seller to the Purchaser are true, correct and
complete copies thereof; and (b) such Leases have not been amended except as
evidenced by amendments similarly delivered and constitute the entire agreement
between the Seller and the tenants thereunder.  Except as otherwise set forth in
the Rent Roll or the Leases: (i) to the Seller’ actual knowledge, each of its
Leases is in full force and effect on the terms set forth therein; (ii) to the
Seller’s actual knowledge, there are no uncured defaults or circumstances which
with the giving of notice, the passage of time or both would constitute a
default thereunder which would have a material adverse effect on the business or
operations of the Property; (iii) to the Seller’s actual knowledge, each of its
tenants is legally required to pay all sums and perform all material obligations
set forth therein without any ongoing concessions, abatements, offsets, defenses
or other basis for relief or adjustment; (iv) to the Seller’s actual knowledge,
none of its tenants has asserted in writing or has any defense to, offsets or
claims against, rent payable by it or the performance of its other obligations
under its Lease which would have a material adverse effect on the on-going
business or operations of the Property; (v) the Seller has no outstanding
obligation to provide any of its tenants with an allowance to perform, or to
perform at its own expense, any tenant improvements; (vi) none of its tenants
has prepaid any rent or other charges relating to the post-Closing period;
(vii) to the Seller’s actual knowledge, none of its tenants has filed a petition
in bankruptcy or for the approval of a plan of

 

9

--------------------------------------------------------------------------------


 

reorganization or management under the Federal Bankruptcy Code or under any
other similar state law, or made an admission in writing as to the relief
therein provided, or otherwise become the subject of any proceeding under any
federal or state bankruptcy or insolvency law, or has admitted in writing its
inability to pay its debts as they become due or made an assignment for the
benefit of creditors, or has petitioned for the appointment of or has had
appointed a receiver, trustee or custodian for any of its property, in any case
that would have a material adverse effect on the business or operations of the
Property; (viii) to the Seller’s actual knowledge, none of its tenants has
requested in writing a modification of its Lease, or a release of its
obligations under its Lease in any material respect or has given written notice
terminating its Lease, or has been released of its obligations thereunder in any
material respect prior to the normal expiration of the term thereof, in any case
that would have a material adverse effect on the on-going business or operations
of the Property; (ix) to the Seller’s actual knowledge, except as set forth in
the Leases, no guarantor has been released or discharged, voluntarily or
involuntarily, or by operation of law, from any obligation under or in
connection with any of its Leases or any transaction related thereto; and
(x) all brokerage commissions currently due and payable with respect to each of
its Leases have been paid.  To the Seller’s actual knowledge, the other
information set forth in the Rent Roll is true, correct and complete in all
material respects.

 

6.6                                                         Agreements, Etc. 
Other than the Leases, the Seller has not entered into any contract or agreement
with respect to the Property which will be binding on the Purchaser after the
Closing other than contracts and agreements being assumed by the Purchaser or
which are terminable upon thirty (30) days notice without payment of premium or
penalty.

 

6.7                                                         Not a Foreign
Person.  The Seller is not a “foreign person” within the meaning of Section 1445
of the United States Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

 

The representations and warranties made in this Agreement by the Seller shall be
continuing and shall be deemed remade by the Seller as of the Closing Date, with
the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Seller shall
survive the Closing for a period of three hundred sixty (360) days, and upon
expiration shall be of no further force or effect except to the extent that with
respect to any particular alleged

 

10

--------------------------------------------------------------------------------


 

breach, the Purchaser gives the Seller written notice prior to the expiration of
said three hundred sixty (360) day period of such alleged breach with reasonable
detail as to the nature of such breach.

 

Except as otherwise expressly provided in this Agreement or in any documents to
be delivered to the Purchaser at the Closing, the Seller has not made, and the
Purchaser has not relied on, any information, promise, representation or
warranty, express or implied, regarding the Property, whether made by the
Seller, on the Seller’s behalf or otherwise, including, without limitation, the
physical condition of the Property, the financial condition of the tenants under
the Leases, title to or the boundaries of the Property, pest control matters,
soil conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, and any other information pertaining to the Property or the
market and physical environments in which they are located.  The Purchaser
acknowledges that (i) the Purchaser has entered into this Agreement with the
intention of relying upon its own investigation or that of third parties with
respect to the physical, environmental, economic and legal condition of the
Property and (ii) the Purchaser is not relying upon any statements,
representations or warranties of any kind, other than those specifically set
forth in this Agreement or in any document to be delivered to the Purchaser at
the Closing, made (or purported to be made) by the Seller or anyone acting or
claiming to act on the Seller’s behalf.  The Purchaser has inspected the
Property and is fully familiar with the physical condition thereof and, subject
to the representations and warranties made in this Agreement, shall purchase the
Property in its “as is”, “where is” and “with all faults” condition on the
Closing Date.  Notwithstanding anything to the contrary contained herein, in the
event that any party hereto has actual knowledge of the default of any other
party (a “Known Default”), but nonetheless elects to consummate the transactions
contemplated hereby and proceeds to Closing, then the rights and remedies of
such non-defaulting party shall be waived with respect to such Known Default
upon the Closing and the defaulting party shall have no liability with respect
thereto.

 

SECTION 7.                            REPRESENTATIONS AND WARRANTIES OF
PURCHASER.

 

To induce the Seller to enter into this Agreement, the Purchaser represents and
warrants to the Seller as follows:

 

11

--------------------------------------------------------------------------------


 

7.1                                                         Status and Authority
of the Purchaser.  The Purchaser is duly organized, validly existing and in good
standing under the laws of its state of organization or formation, and has all
requisite power and authority under its charter documents to enter into and
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby.

 

7.2                                                         Action of the
Purchaser.  The Purchaser has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and upon the execution
and delivery of any document to be delivered by the Purchaser on or prior to the
Closing Date, this Agreement and such document shall constitute the valid and
binding obligation and agreement of the Purchaser, enforceable against the
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

 

7.3                                                         No Violations of
Agreements.  Neither the execution, delivery or performance of this Agreement by
the Purchaser, nor compliance with the terms and provisions hereof, will result
in any breach of the terms, conditions or provisions of, or conflict with or
constitute a default under, or result in the creation of any lien, charge or
encumbrance upon any property or assets of the Purchaser pursuant to the terms
of any indenture, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which the Purchaser is bound.

 

7.4                                                         Litigation.  The
Purchaser has received no written notice that any investigation, action or
proceeding is pending or threatened which questions the validity of this
Agreement or any action taken or to be taken pursuant hereto.

 

The representations and warranties made in this Agreement by the Purchaser shall
be continuing and shall be deemed remade by the Purchaser as of the Closing Date
with the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Purchaser shall
survive the Closing for a period of three hundred sixty (360) days, and upon
expiration shall be of no further force or effect except to the extent that with
respect to any particular alleged breach, the Seller gives the Purchaser written
notice prior to the expiration of said three hundred sixty (360) period of such
alleged breach with reasonable detail as to the nature of such breach.

 

12

--------------------------------------------------------------------------------


 

SECTION 8.                            COVENANTS OF THE SELLER.

 

The Seller hereby covenants with the Purchaser between the date of this
Agreement and the Closing Date as follows:

 

8.1                                                         Approval of
Agreements.  Not to enter into, modify, amend or terminate any Lease or any
other material agreement with respect to the Property, which would encumber or
be binding upon the Property from and after the Closing Date, without in each
instance obtaining the prior written consent of the Purchaser.

 

8.2                                                         Operation of
Property.  To continue to operate the Property consistent with past practices.

 

8.3                                                         Compliance with
Laws, Etc.  To comply in all material respects with (i) all laws, regulations
and other requirements from time to time applicable of every governmental body
having jurisdiction of the Property, or the use or occupancy thereof, and
(ii) all material terms, covenants and conditions of all agreements affecting
the Property.

 

8.4                                                         Compliance with
Agreements.  To comply with each and every material term, covenant and condition
contained in the Leases and any other material document or agreement affecting
the Property and to monitor compliance thereunder consistent with past
practices.

 

8.5                                                         Notice of Material
Changes or Untrue Representations.  Upon learning of any material change in any
condition with respect to the Property or of any event or circumstance which
makes any representation or warranty of the Seller to the Purchaser under this
Agreement untrue or misleading, promptly to notify the Purchaser thereof.

 

8.6                                                         Insurance.  To
maintain, or cause to be maintained, all existing property insurance relating to
the Property.

 

8.7                                                         Cooperation.  The
Purchaser and the Seller shall reasonably cooperate in complying with the
requirements under the Leases in connection with the transfer and assignment of
the Property and the Leases to the Purchaser.  The provisions of this
Section 8.7 shall survive the Closing hereunder.

 

8.8                                                         Approval of 2011
Capital Expenditure Budget.  In the event that the Closing Date shall be
extended to a date on or after January 1, 2011 pursuant to the provisions of
Section 2.2, the Seller shall prepare for the Purchaser’s review and approval

 

13

--------------------------------------------------------------------------------


 

a 2011 capital expenditure budget, which budget shall include, without
limitation, budgeted items for “building improvements” and “development and
redevelopment”.

 

SECTION 9.                            APPORTIONMENTS.

 

9.1                                                         Real Property
Apportionments.  (a)  The following items shall be apportioned at the Closing as
of the close of business on the day immediately preceding the Closing Date:

 

(i)

 

annual rents, operating costs, taxes and other fixed charges payable under the
Leases;

 

 

 

(ii)

 

percentage rents and other unfixed charges payable under the Leases;

 

 

 

(iii)

 

fuel, electric, water and other utility costs;

 

 

 

(iv)

 

municipal assessments and governmental license and permit fees;

 

 

 

(v)

 

Real estate taxes and assessments other than special assessments, based on the
rates and assessed valuation applicable in the fiscal year for which assessed;

 

 

 

(vi)

 

water rates and charges;

 

 

 

(vii)

 

sewer and vault taxes and rents; and

 

 

 

(viii)

 

all other items of income and expense normally apportioned in sales of property
in similar situations in the jurisdiction where the Property is located.

 

If any of the foregoing cannot be apportioned at the Closing because of the
unavailability of the amounts which are to be apportioned, such items shall be
apportioned on the basis of a good faith estimate by the parties and reconciled
as soon as practicable after the Closing Date but, in any event, no later than
one (1) year after the Closing Date.

 

(b)                                 If there are water, gas or electric meters
located at the Property, the Seller shall obtain readings thereof to a date not
more than thirty (30) days prior to the Closing Date and the unfixed water rates
and charges, sewer taxes and rents and gas and electricity charges, if any,
based thereon for the intervening time shall be apportioned on the basis of such
last readings.  If such readings are not obtainable by the Closing

 

14

--------------------------------------------------------------------------------


 

Date, then, at the Closing, any water rates and charges, sewer taxes and rents
and gas and electricity charges which are based on such readings shall be
prorated based upon the per diem charges obtained by using the most recent
period for which such readings shall then be available.  Upon the taking of
subsequent actual readings, the apportionment of such charges shall be
recalculated and the Seller or the Purchaser, as the case may be, promptly shall
make a payment to the other based upon such recalculations.  The parties agree
to make such final recalculations within sixty (60) days after the Closing Date.

 

(c)                                  If any refunds of real property taxes or
assessments, water rates and charges or sewer taxes and rents shall be made
after the Closing, the same shall be held in trust by the Seller or the
Purchaser, as the case may be, and shall first be applied to the unreimbursed
costs incurred in obtaining the same, then to any required refunds to tenants
under the Leases, and the balance, if any, shall be paid to the Seller (for the
period prior to the Closing Date) and to the Purchaser (for the period
commencing with the Closing Date).

 

(d)                                 If, on the Closing Date, the Property shall
be or shall have been affected by any special or general assessment or
assessments or real property taxes payable in a lump sum or which are or may
become payable in installments of which the first installment is then a charge
or lien and has become payable, the Seller shall pay or cause to be paid at the
Closing the unpaid installments of such assessments due and as of the Closing
Date.

 

(e)                                  No insurance policies of the Seller are to
be transferred to the Purchaser, and no apportionment of the premiums therefor
shall be made.

 

(f)                                    At the Closing, the Seller shall transfer
to the Purchaser the amount of all unapplied security deposits held pursuant to
the terms of the Leases.

 

(g)                                 Brokerage commissions, tenant improvement
expenses and other amounts payable by the Seller as landlord under Leases
entered into by the Seller after the date hereof, or in connection with the
renewal or extension of any existing Lease, shall be the responsibility of the
Purchaser, and the Purchaser shall reimburse the Seller at the Closing for all
such brokerage commissions, tenant improvement expenses and other amounts paid
by the Seller prior to the Closing.  The Purchaser shall receive a credit at
Closing for all unpaid brokerage commissions, tenant improvement expenses and
other amounts payable by the Seller as

 

15

--------------------------------------------------------------------------------


 

landlord under Leases entered into by the Seller prior to the date hereof.

 

(h)                                 Amounts payable after the date hereof on
account of capital expenditures under the 2010 capital expenditure budget
prepared as of March 31, 2010 (the “CapEx Budget”) (including, without
limitation, budgeted items for “building improvements” and “development and
redevelopment”), shall be the responsibility of the Purchaser, and the Purchaser
shall reimburse the Seller at the Closing for all amounts paid by the Seller
prior to the Closing on account of capital expenditures under the CapEx Budget
payable after the date hereof.  The Purchaser shall receive a credit at Closing
for all unpaid amounts payable on account of capital expenditures under the
CapEx Budget prior to the date hereof.  A copy of the CapEx Budget has been
previously provided to the Purchaser.

 

(i)                                     If a net amount is owed by the Seller to
the Purchaser pursuant to this Section 9.1, such amount shall be credited
against the Purchase Price.  If a net amount is owed by the Purchaser to the
Seller pursuant to this Section 9.1, such amount shall be added to the Purchase
Price paid to the Seller.

 

(j)                                     If, on the Closing Date, there are past
due rents with respect to any Lease, amounts received by the Purchaser with
respect to such Lease after the Closing Date shall be applied, first, to rents
due or to become due during the calendar month in which the Closing occurs, and
then, to all other rents due or past due in inverse order to the order in which
they became due (i.e., first to arrearages most recently occurring, then to
older arrearages).  In no event shall the Seller have any right to take any
action to collect any past due rents or other amounts following the Closing;
provided, however, the Purchaser shall use commercially reasonable efforts to
collect such past due rents and other amounts, except that the Purchaser shall
have no obligation to institute any legal action or proceeding or otherwise
enforce any of its rights and remedies under any Lease in connection with such
commercially reasonable efforts.

 

The provisions of this Section 9.1 shall survive the Closing.

 

9.2                                                         Closing Costs.

 

(a)                                  The Purchaser shall pay (i) the costs of
closing and diligence in connection with the transactions contemplated hereby
(including, without limitation, all premiums, charges and fees of the Title
Company in connection with the title

 

16

--------------------------------------------------------------------------------


 

examination and insurance policies to be obtained by the Purchaser, including
affirmative endorsements), (ii) fifty percent (50%) of all documentary, stamp,
sales, intangible and other transfer taxes and fees incurred in connection with
the transactions contemplated by this Agreement, and (iii) fifty percent (50%)
of all state, city, county, municipal and other governmental recording and
filing fees and charges.

 

(b)                                 The Seller shall pay (i) fifty percent (50%)
of all documentary, stamp, sales, intangible and other transfer taxes and fees
incurred in connection with the transactions contemplated by this Agreement, and
(ii) fifty percent (50%) of all state, city, county, municipal and other
governmental recording and filing fees and charges.

 

(c)                                  Each party shall pay the fees and expenses
of its attorneys and other consultants.

 

SECTION 10.                     DAMAGE TO OR CONDEMNATION OF PROPERTY.

 

10.1                                                   Casualty.  If, prior to
the Closing, the Property is materially destroyed or damaged by fire or other
casualty, the Seller shall promptly notify the Purchaser of such fact.  In such
event, the Purchaser shall have the right to terminate this Agreement by giving
notice to the Seller not later than ten (10) days after the giving the Seller’s
notice (and, if necessary, the Closing Date shall be extended until one day
after the expiration of such ten-day period).  If the Purchaser elects to
terminate this Agreement as aforesaid, this Agreement shall terminate and be of
no further force and effect and no party shall have any liability to the other
hereunder.  If less than a material part of the Property shall be affected by
fire or other casualty or if the Purchaser shall not elect to terminate this
Agreement as aforesaid, there shall be no abatement of the Purchase Price and
the Seller shall assign to the Purchaser at the Closing the rights of the Seller
to the proceeds, if any, under the Seller’s insurance policies covering the
Property with respect to such damage or destruction and there shall be credited
against the Purchase Price the amount of any deductible, any proceeds previously
received by Seller on account thereof and any deficiency in proceeds.

 

10.2                                                   Condemnation.  If, prior
to the Closing, a material part of the Property (including access or parking
thereto), is taken by eminent domain (or is the subject of a pending taking
which has not yet been consummated), the Seller shall notify the Purchaser of
such fact promptly after obtaining knowledge thereof and the Purchaser shall
have the right to terminate this

 

17

--------------------------------------------------------------------------------


 

Agreement by giving notice to the Seller not later than ten (10) days after the
giving of the Seller’s notice (and, if necessary, the Closing Date shall be
extended until one day after the expiration of such ten-day period).  If the
Purchaser elects to terminate this Agreement as aforesaid, this Agreement shall
terminate and be of no further force and effect and no party shall have any
liability to the other hereunder.  If less than a material part of the Property
shall be affected or if the Purchaser shall not elect to terminate this
Agreement as aforesaid, the sale of the Property shall be consummated as herein
provided without any adjustment to the Purchase Price (except to the extent of
any condemnation award received by the Seller prior to the Closing) and the
Seller shall assign to the Purchaser at the Closing all of the Seller’s right,
title and interest in and to all awards, if any, for the taking, and the
Purchaser shall be entitled to receive and keep all awards for the taking of the
Property or portion thereof.

 

10.3                                                   Survival.  The parties’
obligations, if any, under this Section 10 shall survive the Closing.

 

SECTION 11.                     DEFAULT.

 

11.1                                                   Default by the Seller. 
If the transaction herein contemplated fails to close as a result of the default
of the Seller hereunder, or the Seller having made any representation or
warranty herein which shall be untrue or misleading in any material respect, or
the Seller having failed to perform any of the covenants and agreements
contained herein to be performed by the Seller, the Purchaser may, as its sole
remedy, either (x) terminate this Agreement or (y) pursue a suit for specific
performance.

 

11.2                                                   Default by the
Purchaser.  If the transaction herein contemplated fails to close as a result of
the default of the Purchaser hereunder, or the Purchaser having made any
representation or warranty herein which shall be untrue or misleading in any
material respect, or the Purchaser having failed to perform any of the covenants
and agreements contained herein to be performed by it, the Seller may terminate
this Agreement (in which case, the Purchaser shall reimburse the Seller for all
of the fees, charges, disbursements and expenses of the Seller’s attorneys).

 

SECTION 12.                     MISCELLANEOUS.

 

12.1                                                   Allocation of Liability. 
It is expressly understood and agreed that the Seller shall be liable to third
parties for

 

18

--------------------------------------------------------------------------------


 

any and all obligations, claims, losses, damages, liabilities, and expenses to
the extent arising out of events, contractual obligations, acts, or omissions of
the Seller that occurred in connection with the ownership or operation of the
Property during the period in which the Seller owned the Property prior to the
Closing and the Purchaser shall be liable to third parties for any and all
obligations, claims, losses, damages, liabilities and expenses to the extent
arising out of events, contractual obligations, acts, or omissions of the
Purchaser that occur in connection with the ownership or operation of the
Property during the period in which the Purchaser owns the Property after the
Closing.  The provisions of this Section 12.1 shall survive the Closing.

 

12.2                                                   Brokers.  Each of the
parties hereto represents to the other parties that it dealt with no broker,
finder or like agent in connection with this Agreement or the transactions
contemplated hereby.  Each party shall indemnify and hold harmless the other
party and its respective legal representatives, heirs, successors and assigns
from and against any loss, liability or expense, including reasonable attorneys’
fees, charges and disbursements arising out of any claim or claims for
commissions or other compensation for bringing about this Agreement or the
transactions contemplated hereby made by any other broker, finder or like agent,
if such claim or claims are based in whole or in part on dealings with the
indemnifying party.  The provisions of this Section 12.2 shall survive the
Closing.

 

12.3                                                   Publicity.  The parties
agree that, except as otherwise required by law and except for the exercise of
any remedy hereunder, no party shall, with respect to this Agreement and the
transactions contemplated hereby, contact or conduct negotiations with public
officials, make any public pronouncements, issue press releases or otherwise
furnish information regarding this Agreement or the transactions contemplated to
any third party without the consent of the other party, which consent shall not
be unreasonably withheld, conditioned or delayed.

 

12.4                                                   Notices.  (a)  Any and
all notices, demands, consents, approvals, offers, elections and other
communications required or permitted under this Agreement shall be deemed
adequately given if in writing and the same shall be delivered either in hand,
by telecopier with confirmed receipt, or by mail or Federal Express or similar
expedited commercial carrier, addressed to the recipient of the notice, postpaid
and registered or certified with return receipt requested (if by

 

19

--------------------------------------------------------------------------------


 

mail), or with all freight charges prepaid (if by Federal Express or similar
carrier).

 

(b)                                 All notices required or permitted to be sent
hereunder shall be deemed to have been given for all purposes of this Agreement
upon the date of acknowledged receipt, in the case of a notice by telecopier,
and, in all other cases, upon the date of receipt or refusal, except that
whenever under this Agreement a notice is either received on a day which is not
a Business Day or is required to be delivered on or before a specific day which
is not a Business Day, the day of receipt or required delivery shall
automatically be extended to the next Business Day.

 

(c)                                  All such notices shall be addressed,

 

if to the Seller, to:

 

c/o HRPT Properties Trust
400 Centre Street
Newton, Massachusetts  02458
Attn:  Mr. John C. Popeo
[Telecopier No. (617) 928-1305]

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, 34th Floor
Los Angeles, California 90071
Attn:  Meryl K. Chae, Esq.
[Telecopier No. (213) 621-5035]

 

if to the Purchaser, to:

 

Government Properties Income Trust
400 Centre Street
Newton, Massachusetts 02458
Attn:  Mr. David M. Blackman
[Telecopier No. (617) 796-8267]

 

with a copy to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts  02109
Attn:  Nancy S. Grodberg, Esq.
[Telecopier No. (617) 338-2880]

 

20

--------------------------------------------------------------------------------


 

(d)           By notice given as herein provided, the parties hereto and their
respective successor and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America.

 

12.5                 Waivers, Etc.  Subject to the terms of the last paragraph
of Section 6, any waiver of any term or condition of this Agreement, or of the
breach of any covenant, representation or warranty contained herein, in any one
instance, shall not operate as or be deemed to be or construed as a further or
continuing waiver of any other breach of such term, condition, covenant,
representation or warranty or any other term, condition, covenant,
representation or warranty, nor shall any failure at any time or times to
enforce or require performance of any provision hereof operate as a waiver of or
affect in any manner such party’s right at a later time to enforce or require
performance of such provision or any other provision hereof.  This Agreement may
not be amended, nor shall any waiver, change, modification, consent or discharge
be effected, except by an instrument in writing executed by or on behalf of the
party against whom enforcement of any amendment, waiver, change, modification,
consent or discharge is sought.

 

12.6                 Assignment; Successors and Assigns.  Subject to
Section 12.15, this Agreement and all rights and obligations hereunder shall not
be assignable, directly or indirectly, by any party without the written consent
of the other, except that the Purchaser may assign this Agreement to any entity
wholly owned, directly or indirectly, by the Purchaser; provided, however, that,
in the event this Agreement shall be assigned to any one or more entities wholly
owned, directly or indirectly, by the Purchaser, the Purchaser named herein
shall remain liable for the obligations of the “Purchaser” hereunder.  This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns.  This Agreement is not intended and shall not be construed to create
any rights in or to be enforceable in any part by any other persons.

 

12.7                 Severability.  If any provision of this Agreement shall be
held or deemed to be, or shall in fact be, invalid, inoperative or unenforceable
as applied to any particular case in any jurisdiction or jurisdictions, or in
all jurisdictions or in all cases, because of the conflict of any provision with
any

 

21

--------------------------------------------------------------------------------


 

constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.

 

12.8                 Counterparts, Etc.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof.

 

12.9                 Performance on Business Days.  In the event the date on
which performance or payment of any obligation of a party required hereunder is
other than a Business Day, the time for payment or performance shall
automatically be extended to the first Business Day following such date.

 

12.10               Attorneys’ Fees.  If any lawsuit or arbitration or other
legal proceeding arises in connection with the interpretation or enforcement of
this Agreement, the prevailing party therein shall be entitled to receive from
the other party the prevailing party’s costs and expenses, including reasonable
attorneys’ fees incurred in connection therewith, in preparation therefor and on
appeal therefrom, which amounts shall be included in any judgment therein.

 

12.11               Section and Other Headings.  The headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

12.12               Time of Essence.  Time shall be of the essence with respect
to the performance of each and every covenant and obligation, and the giving of
all notices, under this Agreement.

 

22

--------------------------------------------------------------------------------


 

12.13               Governing Law.  This Agreement shall be interpreted,
construed, applied and enforced in accordance with the laws of The Commonwealth
of Massachusetts.

 

12.14               Arbitration.  Any party hereto may elect to submit any
dispute hereunder that has an amount in controversy in excess of $250,000 to
arbitration hereunder.  Any such arbitration shall be conducted in Boston,
Massachusetts in accordance with the Commercial Arbitration Rules of the
American Arbitration Association then pertaining and the decision of the
arbitrators with respect to such dispute shall be binding, final and conclusive
on the parties.

 

In the event any party hereto shall elect to submit any such dispute to
arbitration hereunder, the Seller and the Purchaser shall each appoint and pay
all fees of a fit and impartial person as arbitrator with at least ten
(10) years’ recent professional experience in the general subject matter of the
dispute.  Notice of such appointment shall be sent in writing by each party to
the other, and the arbitrators so appointed, in the event of their failure to
agree within thirty (30) days after the appointment of the second arbitrator
upon the matter so submitted, shall appoint a third arbitrator.  If either the
Seller or the Purchaser shall fail to appoint an arbitrator, as aforesaid, for a
period of ten (10) days after written notice from the other party to make such
appointment, then the arbitrator appointed by the party having made such
appointment shall appoint a second arbitrator and the two (2) so appointed
shall, in the event of their failure to agree upon any decision within thirty
(30) days thereafter, appoint a third arbitrator.  If such arbitrators fail to
agree upon a third arbitrator within forty five (45) days after the appointment
of the second arbitrator, then such third arbitrator shall be appointed by the
American Arbitration Association from its qualified panel of arbitrators, and
shall be a person having at least ten (10) years’ recent professional experience
as to the subject matter in question.  The fees of the third arbitrator and the
expenses incident to the proceedings shall be borne equally between the Seller
and the Purchaser, unless the arbitrators decide otherwise.  The fees of
respective counsel engaged by the parties, and the fees of expert witnesses and
other witnesses called for by the parties, shall be paid by the respective party
engaging such counsel or calling or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one

 

23

--------------------------------------------------------------------------------


 

counterpart thereof to be delivered to the Seller and one to the Purchaser.  A
judgment of a court of competent jurisdiction may be entered upon the award of
the arbitrators in accordance with the rules and statutes applicable thereto
then obtaining.

 

12.15               Like Kind Exchange.  At either party’s request, the
non-requesting party will take all actions reasonably requested by the
requesting party in order to effectuate all or any part of the transactions
contemplated by this Agreement as a forward or reverse like-kind exchange for
the benefit of the requesting party in accordance with Section 1031 of the
Internal Revenue Code and, in the case of a reverse exchange, Rev. Proc.
2000-37, including executing an instrument acknowledging and consenting to any
assignment by the requesting party of its rights hereunder to a qualified
intermediary or an exchange accommodation titleholder.  In furtherance of the
foregoing and notwithstanding anything contained in this Agreement to the
contrary, the requesting party may assign its rights under this Agreement to a
“qualified intermediary” or an “exchange accommodation titleholder” in order to
facilitate, at no cost or expense to the other, a forward or reverse like-kind
exchange under Section 1031 of the Internal Revenue Code; provided, however,
that such assignment will not relieve the requesting party of any of its
obligations hereunder.  The non-requesting party will also agree to issue all
closing documents, including the deed, to the applicable qualified intermediary
or exchange accommodation titleholder if so directed by the requesting party
prior to Closing.  Notwithstanding the foregoing, in no event shall the
non-requesting party incur or be subject to any liability that is not otherwise
provided for in this Agreement.

 

12.16               Recording.  This Agreement may not be recorded without the
prior written consent of both parties.

 

12.17               Non-liability of Trustees of Seller.  The Declaration of
Trust of the Seller, dated September 12, 1996, as amended and supplemented, as
filed with the State Department of Assessments and Taxation of Maryland,
provides that no trustee, officer, shareholder, employee or agent of the Seller
shall be held to any personal liability, jointly or severally, for any
obligation of, or claim against, the Seller.  All persons dealing with the
Seller in any way shall look only to the assets of the Seller for the payment of
any sum or the performance of any obligation.

 

12.18               Non-liability of Trustees of Purchaser.  The Amended and
Restated Declaration of Trust establishing Government Properties Income Trust,
dated June 8, 2009, as amended and

 

24

--------------------------------------------------------------------------------


 

supplemented, as filed with the State Department of Assessments and Taxation of
Maryland, provides that no trustee, officer, shareholder, employee or agent of
Government Properties Income Trust shall be held to any personal liability,
jointly or severally, for any obligation of, or claim against, Government
Properties Income Trust.  All persons dealing with Government Properties Income
Trust in any way shall look only to the assets of Government Properties Income
Trust for the payment of any sum or the performance of any obligation.

 

12.19               Waiver.  The Purchaser hereby acknowledges that it is a
sophisticated purchaser of real properties and that it is aware of all
disclosures the Seller is or may be required to provide to the Purchaser in
connection with the transactions contemplated hereby pursuant to any law,
rule or regulation (including those of Massachusetts and those of the state in
which the Property is located).   The Purchaser hereby acknowledges that, prior
to the execution of this Agreement, the Purchaser has had access to all
information necessary to acquire the Property and the Purchaser acknowledges
that the Seller has fully and completely fulfilled any and all disclosure
obligations with respect thereto.  The Purchaser hereby fully and completely
discharges the Seller from any further disclosure obligations whatsoever
relating to the Property.

 

12.20               Further Assurances.  In addition to the actions recited
herein and contemplated to be performed, executed, and/or delivered by the
Seller and the Purchaser, the Seller and the Purchaser agree to perform, execute
and/or deliver or cause to be performed, executed and/or delivered at the
Closing or after the Closing any and all such further acts, instruments, deeds
and assurances as may be reasonably required to establish, confirm or otherwise
evidence the Seller’s satisfaction of any disclosure obligations or to otherwise
consummate the transactions contemplated hereby.

 

12.21               Financials.  The Seller shall provide the Purchaser with
access to the books and records of the Seller for the purpose of preparing
audited financial statements for the Property with respect to the 2007, 2008,
2009 calendar years and stub 2010 period, such financial statements to be
prepared at the Purchaser’s sole cost and expense.  The provisions of this
Section 12.21 shall survive the Closing.

 

[Signature page follows.]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

SELLER:

 

 

 

HUB PROPERTIES TRUST, a Maryland real estate investment trust

 

 

 

 

 

By:

/s/ John A. Mannix

 

Name:

John A. Mannix

 

Its:

President & Chief Investment Officer

 

 

 

 

 

PURCHASER:

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST, a Maryland real estate investment trust

 

 

 

By:

/s/ David M. Blackman

 

Name:

David M. Blackman

 

Its:

Treasurer & CFO

 

26

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Land

 

[See attached legal description.]

 

--------------------------------------------------------------------------------


 

 

111 Executive Center Drive

 

Columbia, SC

 

Legal Description

 

All that certain piece, parcel or lot of land with buildings and improvements
thereon and the appurtenances thereunto belonging, situate, lying and being in
the state of South Carolina, County of Lexington, near the City of Columbia,
being known, numbered and designated as Lot 2, inclusive, on that certain plat
entitled “Koger Executive Center”, dated November 15, 1982, and recorded in the
Office of the Register of Deeds for Lexington County in Plat Book 190-G,
Page 149, Plat #175. Reference to which is hereby made for a more particular
description of the property.

 

ii

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Rent Roll

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated April 12, 2005,
by and between SBP Columbia, LLC (“Landlord”) and Brewer Seeby Inc. d/b/a Brewer
Insurance Information Service (“Tenant”).

 

ii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated July 20, 2001,
by and between SBP Columbia, L.L.C. (‘Lessor”) and Business Development
Corporation of SC (“Lessee”).

 

iii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated December 21,
2004, by and between SBP Columbia, LLC (“Landlord”) and Exam One World
Wide, Inc. (“Tenant”).

 

iv

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated April 21, 1989,
by and between Centoff Realty Co., Inc. (“Landlord”) and Carolina Claims
Service, Inc. (“Tenant”).

 

2.                                       Lease Amendment, dated June 14, 1999,
by and between Centoff Realty Company, Inc. (“Landlord”) and Carolina Claims
Service, Inc. (“Tenant”).

 

3.                                       Second Amendment to Lease, dated
March 26, 2004, by and between SBP Columbia, LLC (“Landlord”) and Carolina
Claims Service, Inc. (“Tenant”).

 

4.                                       Third Amendment to Lease, dated
June 30, 2009, by and between Hub Properties Trust (“Landlord”) and Carolina
Claims Service, Inc. (“Tenant”). Re: Extension of Lease Term with respect to
1,995 r.s.f on the 2nd floor for an additional period of five (5) years,
commencing July1, 2009, and expiring as of June 30, 2014.

 

v

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated January 30,
2003, by and between SBP Columbia, L.L.C. (“Lessor”) and Leopoldstadt, Inc.
d/b/a Favorite Nurses/Favorite Temps (“Lessee”).

 

2.                                       First Amendment to Lease, dated
February 13, 2008, by and between Hub Properties Trust successor-in-interest to
SBP Columbia, L.L.C. (“Lessor”) and Favorite Healthcare Staffing, Inc. f/k/a
Leopoldstadt, Inc. (“Lessee”).

 

vi

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated September 25,
2002, between SBP Columbia, L.L.C. (“Landlord”) and Sherwood M. Cleveland, PC
(“Tenant”).

 

2.                                       First Amendment to Lease, dated
April 12, 2005, between SBP Columbia, LLC (“Landlord”) and Sherwood M.
Cleveland, PC (“Tenant”).

 

3.                                       Second Amendment to Lease, dated May 3,
2005, between SBP Columbia, LLC (“Landlord”) and Sherwood M. Cleveland, PC
(“Tenant”).

 

vii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated August 10, 2004,
by and between SBP Columbia, LLC (“Lessor”) and Trippe Express, LLC (“Lessee”).

 

2.                                       First Amendment to Lease Agreement,
dated October 4, 2007, by and between Hub Properties Trust successor in interest
to SBP Columbia, LLC (“Lessor”) and Trippe Express, LLC and Lineage
Investments, Inc. (jointly and severally, “Lessee”).

 

viii

--------------------------------------------------------------------------------


 

INDEX

Lease

 

1.                                       Lease Agreement, dated April 30, 2007,
by and between Hub Properties Trust (“Landlord”) and S.C. State Board of
Technical & Comprehensive Education (“Tenant”).

 

ix

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Form of Deed

 

[See attached copy.]

 

--------------------------------------------------------------------------------


 

 

2006026133 FILED, RECORDED, INDEXED

 

05/12/2006 16:26:14:293

 

Rec Fee: $13.00 St Fee: $132,860.00

 

Co Fee: $56,210.00 Pages:7

 

Lexington County ROD Debra M. Gunter

 

DEED Bk:Pg 11053:291

 

Prepared by (and after recording return to):

 

Louis A. Monti, Esq.

Sullivan & Worcester LLP

One Post Office Square

Boston, MA 02109

At the Direction of:

 

At the Direction of:

 

M. Todd Haynie, III, Esq.

Haynsworth Sinkler & Boyd, P.A.

1426 Main Street, Suite 1200

Columbia, SC 29201-2834

 

LIMITED WARRANTY DEED

(Synergy Business Park, Columbia, South Carolina)

 

STATE OF SOUTH CAROLINA

)

 

 

)

LIMITED WARRANTY DEED

COUNTY OF LEXINGTON

)

 

 

KNOW ALL MEN BY THESE PRESENTS, that SBP COLUMBIA, L.L.C., a Virginia limited
liability company holding an undivided ninety percent (90%) interest, and
MARINER CROSSING COLUMBIA, L.L.C., a Virginia limited liability company holding
an undivided ten percent (10%) interest (jointly and severally, the “Grantor”),
whose address is c/o Harbor Group International, 999 Waterside Drive,
Suite 2300, Norfolk, Virginia 23510, for and in consideration of FIFTY-ONE
MILLION ONE HUNDRED THOUSAND DOLLARS ($51,100,000), paid at and before the
sealing of these presents by HUB PROPERTIES TRUST, a Maryland real estate
investment trust (the “Grantee”), whose address is c/o HRPT Properties Trust,
400 Centre Street, Newton, Massachusetts 02458, the receipt and sufficiency of
which are hereby acknowledged, have granted, bargained, sold and released, and
by these presents does grant, bargain, sell and release, unto the said Grantee,
its successors and assigns forever, the following described property to wit:

 

2

--------------------------------------------------------------------------------


 

See Exhibit A attached hereto and incorporated herein by reference.

 

TOGETHER with all and singular, the rights, members, hereditaments and
appurtenances to the said premises belonging, or in anywise incident or
appertaining.

 

TO HAVE AND TO HOLD all and singular the premises before mentioned unto the said
Grantee, its successors and assigns, forever.

 

And the Grantor does hereby bind itself and its successors and assigns, to
warrant and forever defend, all and singular, said premises unto the said
Grantee, its successors and assigns, against itself and its successors and
assigns, and any persons whomsoever lawfully claiming by, through or under
Grantor, but not otherwise, the same or any part thereof.

 

THIS CONVEYANCE is made expressly subject to the matters set forth on Exhibit B
attached hereto and incorporated herein by reference.

 

[INTENTIONALLY LEFT BLANK; SIGNATURES CONTAINED ON NEXT PAGE]

 

3

--------------------------------------------------------------------------------


 

WITNESS its hand and seal as of the 10th day of May, 2006.

 

 

GRANTOR:

 

 

Signed, sealed and delivered in the presence of:

SBP COLUMBIA, L.L.C., a Virginia limited liability company

 

 

 

By: Synergy SC Managing Co., Inc, a Virginia corporation, its manager

 

 

Michael A. Locke

 

 

Print Name:

 

 

 

 

By:

/s/ T. Richard Litton, Jr.

Kelly Seabold

 

Name:

T. Richard Litton, Jr.

Print Name:

 

Title:

Vice President

 

 

 

MARINER CROSSING COLUMBIA, L.L.C., a Virginia limited liability company

 

 

 

By: Mariner SC Managing Co., Inc., a Virginia corporation, its manager

 

Michael A. Locke

 

 

Print Name:

 

 

 

 

By:

/s/ T. Richard Litton, Jr.

Kelly Seabold

 

Name:

T. Richard Litton, Jr.

Print Name:

 

Title:

Vice President

 

4

--------------------------------------------------------------------------------


 

Synergy Business Park

Columbia, South Carolina

 

Exhibit A

 

Property Description

 

All that certain piece, parcel or lot of land with buildings and improvements
thereon and the appurtenances thereunto belonging, situate, lying and being in
the state of South Carolina, County of Lexington, near the City of Columbia,
being known, numbered and designated as Lots 1 through 10, inclusive, on that
certain plat entitled “Koger Executive Center”, dated November 15,1982, and
recorded in the Office of the Register of Deeds for Lexington County in Plat
Book 190-G, Page 149, Plat #175. Reference to which is hereby made for a more
particular description of the property.

 

This being the same property conveyed to SBP Columbia, L.L.C., a Virginia
limited liability company and Mariner Crossing Columbia, L.L.C., a Virginia
limited liability company by deed of Centoff Realty Company, Inc., a Delaware
corporation (successor-by-merger to Carocen Realty Company, Inc., a Delaware
corporation, and Koger Office Park, Inc., a Florida corporation) recorded on
October 31, 2000 in Record Book 6848, Page 137; and by Quit-Claim Deed recorded
on October 31, 2000, in Record Book 6848, Page 129, all in the Office of the
Register of Deeds for Lexington County, South Carolina.

 

TMS#s: 003697-02-069, 003697-02-022, 003697-02-072, 003697-02-062,
003697-02-063, 003697-02-066, 003697-02-058, and 003697-02-057.

 

5

--------------------------------------------------------------------------------


 

COMMONWEALTH OF VIRGINIA

)

 

 

)

ACKNOWLEDGEMENT

CITY OF Norfolk

)

 

 

The foregoing instrument was acknowledged before me this 9th day of May, 2006,
by T. Richard Litton, Jr., Vice President of Synergy SC Managing Co., Inc., a
Virginia corporation, as Manager of SBP COLUMBIA, L.L.C., a Virginia limited
liability company, on behalf of the limited liability company.

 

 

/s/ Lucinda W. Klevecz

 

 

 

Lucinda W. Klevecz

 

 

NOTARY PUBLIC

 

Notary Public

Commonwealth of Virginia

 

My commission expires:

My commission expires 12/31/2008

 

 

 

 

 

[NOTARY SEAL]

 

COMMONWEALTH OF VIRGINIA

)

 

 

)

ACKNOWLEDGEMENT

CITY OF Norfolk

)

 

 

The foregoing instrument was acknowledged before me this 9th day of May, 2006,
by T. Richard Litton, Jr., Vice President of Mariner SC Managing Co., Inc., a
Virginia corporation, as Manager of MARINER CROSSING COLUMBIA, L.L.C., a
Virginia limited liability company, on behalf of the limited liability company.

 

 

/s/ Lucinda W. Klevecz

 

 

 

Lucinda W. Klevecz

 

 

NOTARY PUBLIC

 

Notary Public

Commonwealth of Virginia

 

My commission expires:

My commission expires 12/31/2008

 

 

 

 

 

[NOTARY SEAL]

 

6

--------------------------------------------------------------------------------


 

Exhibit B

 

PERMITTED EXCEPTIONS

 

1.        Taxes for the year 2006 and subsequent years, are a lien not yet due
and payable

 

2.        Rights of tenants, as tenants only, under recorded and unrecorded
leases.

 

3.                         Reservation of Timber contained in deed from E.F.
Metze to J.A. Jackson, dated 11/07/1905, recorded in Book ZZ, Page 232. [Lots
1-10, inclusive]

 

4.                         Easement granted South Carolina Electric & Gas
Company, Inc. by instrument recorded in Deed Book 11J, Page 244. [Lots 1-10]

 

5.                         Easement granted South Carolina Electric & Gas
Company, Inc. by instrument recorded in Deed Book 752, Page 160. [Lot 5 Only]

 

6.                         Easement granted Mid-Carolina Electric
Cooperative, Inc. by instrument recorded in Deed Book 751, Page 191. [Lot 5
Only]

 

7.                         Easement granted Mid-Carolina Electric
Cooperative, Inc. by instrument recorded in Deed Book 752, Page 290. [Lots 4 & 5
Only]

 

8.                         Easement granted Mid-Carolina Electric
Cooperative, Inc. by instrument recorded in Deed Book 752, Page 293. [Lots 8,
9 & 10 Only]

 

9.                         Easement granted Mid-Carolina Electric
Cooperative, Inc. by instrument recorded in Deed Book 560, Page 347. [Lots 1 & 2
Only]

 

10.                   Easement granted Mid-Carolina Electric Cooperative, Inc.
by instrument recorded in Deed Book 607, Page 116. [Lots 3 & 6 Only]

 

11.                   Easement granted Mid-Carolina Electric Cooperative, Inc.
by instrument recorded in Deed Book 607, Page 119. [Lots 7 & 8 Only]

 

12.                   Basement granted Mid-Carolina Electric Cooperative, Inc.
by instrument recorded in Deed Book 459, Page 124. [Lots 8, 9 and 10]

 

13.                   Easement granted City of Columbia by instrument recorded
in Deed Book 1430, Page 169. [Lots 8 & 9 Only]

 

14.                   Easement granted City of Columbia by instrument recorded
in Deed Book 540, Page 8. [Lots 1, 2, 3 & 8 Only]

 

15.                   Easement granted Southern Bell Telephone and Telegraph
Company by instrument recorded in Deed Book 751, Page 76. [Lot 5 Only]

 

16.                   Declaration of Covenants with the City of Columbia
recorded in Deed Book 2756, Page 315. [Lot 7 Only]

 

7

--------------------------------------------------------------------------------


 

17.                   Non-Exclusive easement and License for Access, Ingress and
Egress to Lot 9, Block V, Woodland Hills, recorded in Book 471, Page 247 and
shown on plat recorded in Plat Book 64-G, Page 120. [Lot 6 Only]

 

18.                   Grant of relocated easements and rights of way to Alpine
Utilities, Inc. recorded in Deed Book 542, Page 280. [Lots 2, 3, 4, 5, 8, 9 &
10]

 

8

--------------------------------------------------------------------------------


 

STATE OF SOUTH CAROLINA

)

 

 

)

AFFIDAVIT

COUNTY OF RICHLAND

)

 

 

PERSONALLY appeared before me the undersigned, who being duly sworn, deposes and
says;

 

1.         I have read the information on this Affidavit and I understand such
information.

 

2.                           The property is being transferred by SBP Columbia,
LLC and Mariner Crossing Columbia, LLC to Hub Properties Trust on May 12, 2006.

 

3.         Check on of the following: The DEED is

 

(a) x subject to the deed recording fee as a transfer for consideration paid or
to be paid in money or money’s worth.

 

(b) o subject to the deed recording fee as a transfer between a corporation, a
partnership, or other entity and a stockholder, partner, or owner of the entity,
or is a transfer to a trust or as distribution to a trust beneficiary.

 

(c) o EXEMPT from the deed recording fee because Property is being conveyed to
shareholders of a dissolving corporation.

 

4.         Check one of the following if either item 3(a) or item 3(b) above has
been checked.

 

(a) x The fee is computed on the consideration paid or to be paid in money or
money’s worth in the amount of $51,100,000,00

 

(b) o The fee is computed on the fair market value of the realty which is $

 

(c) o The fee is computed on the fair market value of the realty as established
for property tax purposes which is $     .

 

5.                           Check YES o or NO o to the following: A lien or
encumbrance existed on the land, tenement, or realty before the transfer and
remained on the land, tenement, or realty after the transfer. If “YES”, the
amount of the outstanding balance of this lien or encumbrance is $      .

 

6.      The DEED Recording Fee is computed as follows:

 

(a) $51,100,000 the amount listed in item 4 above.

 

(b) -0- the amount listed in item 5 above (if no amount, place zero).

 

(c) $51,100,000 Subtract Line 6(b) from Line 6(a) and place the result.

 

7.                           As required by Code Section 12-24-70, I state that
I am a responsible person who was connected with the transaction as: buyer’s
Attorney.

 

8.                           Check if Property other than Real Property is being
transferred on this Deed.

(a) o Mobiles Home

(b) o Other

 

9.                                  DEED OF DISTRIBUTION — ATTORNEY’S AFFIDAVIT:
Estate of                            , deceased CASE NUMBER                .
Personally appeared before me the undersigned attorney who, being duly sworn,
certified that(s) he is licensed to practice law in the State of South Carolina;
that(s) he has prepared the deed of Distribution for the Personal Rep. in the
Estate of                                                        , deceased and
that the grantee(s) therein are correct and conform to the estate file for the
above name decedent.

 

10.                    I understand that a person required to furnish this
affidavit who willfully furnishes a false or fraudulent affidavit is guilty of a
misdemeanor and, upon conviction, must be fined not more than one thousand
dollars or imprisoned not more than one year, or both.

 

 

Grantee, Grantor or Legal Representative connected with this transaction

 

 

 

/s/ M. Todd Haynie III

 

M. Todd Haynie III, Attorney for buyer

 

Sworn to before me this 12th

 

day of May, 2006.

 

 

 

[ILLEGIBLE]

 

Notary Public for SC

 

My Commission Expires 6/14/06

 

 

9

--------------------------------------------------------------------------------